Reed, J.
*171i. pjromismistakeiu: hy aámníistratrix: parol evidence as to true date ; Code, § 3639. *170I. The date written on the note at the time of its execution was April 6, 1888. After the death of Mrs *171Jeffries, a special administrator of her estate was appointed, who, in making an inventory of the assets, noticed the date of this note, and, suppos- , . . mg it to be a mistalxe, called the attention ox the ° defendant Hayes to it, and he undertook to correct the error, and in doing so changed the date to April 6, 1878. Each of the defendants, however, testified that the note was executed in 1882; and there was other parol evidence tending to prove the same fact. ' The first question arising in the case is whether it is competent, in this form of action, to show by parol that the note was executed on a different date from that upon which it purports to have been given. Plaintiff’s position is that, as the time of payment is fixed with reference to the date of the instrument, the date becomes a material part of the contract; and that to vary or change it would he to alter the contract in a material matter, and that this cannot be done by parol in an ordinary action; but that the remedy of the parties againt the alleged mistake is by an action in equity to reform the instrument.
It is certainly true that when the parties to a written agreement have made the date of the instrument a material part of the contract, as when the time of performance is fixed with reference to it, parol evidence is not admissible to vary or change it. See Joseph v. Bigelow, 4 Cush., 82; Huston v. Young, 33 Me., 85; Story, Prom. Notes, (6th Ed.,) § 85. We are .of the opinion, howevei’, that this rule is not applicable to the facts of the present case. The parties, as they did not by the terms of the note, as they wrote them at the time, fix the time of payment with reference to the sixth of April, 1878, did not make that date a material part of the contract. As the instrument was written, the money was payable in 1889. Plaintiff has not sued on the contract as it was written by the parties; but she concedes that, in respect to the time of payment, the writing did not express the real agreement. She seeks to recover, then, upon the contract which she claims the parties actually entered into, *172rather than upon the agreement they expressed in the writing. There is no question, then, as to what was expressed in the written instrument; for the parties are agreed that it did not express their agreement. But the question in dispute is, what was the agreement actually entered into? and this must be determined by evidence other than the writing which the parties made at the time. The alteration which was subsequently made in the date of the instrument was an attempt simply to so change the writing as to make it express the agreement which was entered into originally by the parties. This, however, was the act of but one of the parties to the agreement, and it amounted to no more than a statement by that party of what he claimed or admitted with reference to the contract.
It cannot be claimed, therefore, that the note after the alternation expressed the agreement of the parties as to the time when the indebtedness became due. As the alteration was the act of one of the defendants, it is presumptive evidence as against him that it expresses the true date of the note; but it amounts to no more as evidence of that fact than Would auy other written admission or statement to the same effect by him. As, then, the date now written upon the note was never made a part of the contract by the parties, we think it clear that the date of the transaction may be shown by parol.
THE SAME. II. Another question in the case is whether the defendants are precluded from giving testimony as to the date of the transaction by section 3639 of the Code. The . , section ]5rovides as tollows: “JNo party to any action or proceeding * * * shall be examined as a witness in regard to any personal transaction or communication between such witness and a person at the commencement of such action deceased, * * * against the executor or administrator * * * of such deceased person. * *' * ” We are of the opinion that this provision does not forbid the examina*173tion of the defendants with reference to said date. It is as to the facts and circumstances of the transaction between them and the deceased that they are forbidden by the provision to testify. The date on which it occurred is a matter quite distinct from that, and we think it is not included in the prohibition.
2. evidence conflict?1' III. Plaintiff contends that the judgment of the court is not sustained by the evidence. There is, however, a conflict in the evidence; and, under the well-settled rule that we will not interfere with the finding of-the trial court on a question of fact, when there is evidence tending to support the finding, we cannot disturb the judgment.
3. judgment: confess?pa-a?nounto7ofIV. Defendants’ offer to confess judgment was made orally in open court. A question afterwards arose as to the amount for which judgment was offered to be confessed, and the circuit court permitted defendants, against plaintiff’s objection, to prove the amount of the offer by oral evidence. We think there was no error in this ruling. The statute (Code, § 2S99) provides that, after an action for the recovery of money is brought, the defendant may offer in court to confess judgment for part of the amount claimed, or part of the causes involved in the action; and that, if the plaintiff refuses to accept such confession of judgment in full of his demands, he shall, unless he recovers more than the sum offered to be confessed, pay all the costs incurred after the offer. The offer may be made orally, and there is no provision requiring it to be made a matter of record. It was therefore competent, when the amount of the offer was questioned, to prove it by parol. The judgment will be
Affirmed.